Dissenting Opinion by
Mr. Justice Roberts:
Striking down the unlawful accumulation does not compel the conclusion reached by the majority, a result which unnecessarily frustrates the intention of the decedent and defeats his plan of distribution.
*241Testator created a trust for the duration of the lives of his wife and children and “thereafter until my youngest grandchild living at the time of my death, arrives at the age of twenty-one (21) years.” He directed that his wife and children, as life income beneficiaries, receive certain stipulated sums annually, and upon the death of all life beneficiaries, he directed distribution to his grandchildren of the “whole of my residuary estate.”
During the thirty years following testator’s death, income in excess of that required to pay the designated annuities to his life beneficiaries accumulated. It is conceded that since any one of the life beneficiaries could have lived (in fact two are still living) beyond twenty-one years following testator’s death, and since the trust did not give them either the accumulated income or the principal which earned that income, the accumulations of income during the life of the annuitants are unlawful under the Act of 1853.1
In such event, the Act mandates that unlawful accumulated income “shall go to and be received by such person or persons as would have been entitled thereto if such accumulation had not been directed . . . .” The provision creating the unlawful accumulation is void, and the will must be read and construed “ ‘as if it had been silent on the subject ....’” Thistle’s Estate, 263 Pa. 60, 66, 106 Atl. 94, 96 (1919), quoting from White’s Estate, 8 Dist. 33, 35 (Orphans’ Ct. Phila. Co. 1898). This is all that need be done. No further sanction, penalty or taint of illegality attaches to the testamentary writing by statute, decisional authority or considerations of public policy. Nor does the need to strike down an invalid provision prohibit a result (after the unlawful provision is legally disregarded) *242which, coincides with or is substantially the distribution testator sought to achieve by his will as written.
Testator’s will, without the inoperative provision, expressed with unmistakable clarity and definiteness that his entire estate pass under his will and not by intestacy, in accordance with his plan of distribution: (1) a gift of a stated annual sum from income for life to his wife and children, and (2) a gift to his grandchildren of the entire remainder of his estate.
Surely, no principle in the law of decedents’ estates is more firmly established than the right of the testator to dispose of all of his property by his will in accordance with his lawfully expressed intention. Walton Estate, 409 Pa. 225, 186 A. 2d 32 (1962).
Included in decedent’s testamentary disposition of his entire estate is the accumulated income, and this he bequeathed to his grandchildren. Such income he specifically denied to the life beneficiaries by the clear terms of his will. Construing the will so that distribution is made to the life beneficiaries under the Intestate Act is, in effect, a rewriting of decedent’s will, a right we have repeatedly held a court does not possess. See Walton Estate, supra.
Although testator sought to accumulate the excess income until the termination of the whole trust and to have it distributed then with the corpus, deletion of that invalid direction makes the accumulated income currently distributable. It is only his direction to defer distribution of excess income that is invalid and fails. His other directions, including the distribution of corpus at the termination of the trust is proper and operative.. The income in controversy should, therefore, pass in accordance with the effective terms of the will to his grandchildren, even though distribution of the corpus is postponed until the end of the trust.
All grandchildren are living, and all have attained the age of twenty-one. Theirs is a vested interest in *243tlie remainder (everything other than the specific annuities given to life tenants) with the right of immediate possession upon the termination of prior life estates. The accumulated income is not part of the life estates and is, therefore, presently distributable to the grandchildren who have the immediate right to possession and enjoyment of testator’s gift which is not part of or affected by the life estates which he created. They alone are the beneficiaries for whom his trustee holds the accumulated income, and nothing stands between them and their present right to receive such income, except the illegal direction that it be accumulated. See Thistle’s Estate, supra.
I would, therefore, reverse the decree below, approve the report of the auditor, and direct distribution of the accumulated income to testator’s grandchildren as the residuary legatees in equal shares.

 Section 9 of the Act of April 18, 1853, P. L. 503, 20 P.S. §3251, is applicable. It is repealed only as to conveyances effective on or after January 1, 1948.